[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER RE: MOTION TO STRIKE (#131)
As to the Eighth Count of Plaintiffs' Revised Complaint, alleging violations of the Connecticut Unfair Trade Practices Act (CUTPA), General Statutes § 42-110a et seq.:
"A claim under CUTPA must be pleaded with particularity to allow evaluation of the legal theory upon which the claim is based." S.M.S. Textile Mills, Inc. v. Brown, Jacobsen,Tillinghast, Lahan  King, P.C., 32 Conn. App. 786, 797 (1993).
In the Eighth Count, the plaintiffs have not alleged that this defendant's actions were immoral, unethical, oppressive or unscrupulous, or that the actions caused substantial injury to consumers. See Williams Ford, Inc. v. Hartford Courant, Inc.,232 Conn. 559, 590 (1995). Therefore, the allegations of the Eighth Count, taken in their most favorable light, fail to set forth with particularity a legally sufficient cause of action under CUTPA. Accordingly, the Motion to Strike the Eighth Count is granted.
As to the Fifteenth Count of Plaintiffs' Revised Complaint, alleging negligent infliction of emotional distress:
The Fifteenth Count is directed at all defendants. After incorporating by reference allegations from numerous prior counts, the plaintiffs claim, in a conclusory manner, that the actions of all defendants "negligently inflicted severe emotional distress upon the plaintiffs . . ." and "[t]he defendants should have realized that their conduct involved an unreasonable risk of causing emotional distress and that such distress might result in illness or bodily harm." (Paragraphs 73, 74.) Finally, the plaintiffs allege that "[t]he plaintiffs have thereby been damaged." (Paragraph 75.) CT Page 825
The plaintiffs have failed to allege any facts which would show how this defendant should have anticipated that emotional distress might result in illness or bodily harm. Instead, the allegations contained in the Fifteenth Count are mere legal conclusions. See Montinieri v. Southern New England TelephoneCo., 175 Conn. 337, 345 (1978). Accordingly, the Motion to Strike the Fifteenth Count is hereby ordered granted insofar as it pertains to the defendant, Bogaert Inspection Services, Inc.
It is so ordered.
BY THE COURT:
ELAINE GORDON, JUDGE